*156
ORDER

PER CURIAM.
James Stephens appeals the trial court’s dismissal of his personal injury action arising out of a boating accident that occurred on the Mississippi River. Applying federal maritime law, the trial court determined the action was barred by the three year statute of limitations contained in 46 U.S.C. sec. 763a (1994).
We have reviewed the briefs and the record on appeal. No error of law appears. An extended opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).